Exhibit 10.38

Performance Based Award


RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
VEREIT, INC.
EQUITY PLAN
 


THIS AGREEMENT (this “Agreement”) is made as of February [23], 2016, by and
between VEREIT, Inc., a Maryland corporation with its principal office at 2325
E. Camelback Road, Phoenix, Arizona 85016 (the “Company”), and _______________
(the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted the VEREIT,
Inc. Equity Plan (approved by the Board on September 6, 2011) (as such plan may
be amended from time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board, has the ability to grant awards of restricted stock units to
directors, officers and employees of the Company, among certain others;
WHEREAS, Participant and the Company are parties to an agreement setting forth
the terms and conditions of the Participant’s employment with the Company,
effective as of _______________ (the “Employment Agreement”); and
WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Board has determined that the Participant, as a key provider of services to the
Company, shall be awarded RSUs (defined below) in the amount set forth below;
NOW, THEREFORE, the Company and the Participant agree as follows:
1. Award of RSUs. Subject to the terms, conditions and restrictions of the Plan
and this Agreement, the Company hereby awards to the Participant [•] restricted
stock units (the “RSUs”) on the date hereof (the “Grant Date”) (the “Target
Award”). Subject to the terms of this Agreement, each RSU represents the right
to receive one share of common stock of the Company, par value $0.01 (the
“Common Stock”) for that number of RSUs (if any) that become vested in
accordance with Section 2 hereof, as applied to the Target Award. The
Participant shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to the RSUs until such time as the shares of
Common Stock have been issued and delivered to the Participant in accordance
with Section 5 of this Agreement.
2. Vesting.
(a) Subject to the terms of the Plan and this Agreement, a number of RSUs (if
any) with respect to the Target Award shall become vested on the last day of the
Performance Period (the “Vesting Date”) upon (i) the achievement of the
applicable “Vesting Percentage” for the “Performance Period” in accordance with
Appendix A hereto, and (ii) the Participant’s continued employment with the
Company through the last day of the Performance Period.
(b) In the event of a termination of the Participant’s employment as a result of
the Participant’s death or Disability (as defined in the Employment Agreement),
a pro rata portion of the Participant’s unvested RSUs shall automatically vest,
determined by multiplying the Target Award by a fraction, the numerator of which
is the number of whole months elapsed from the Grant Date until the date of such
termination, and the denominator of which is the number of full months from the
Grant Date through the expiration of the Performance Period, and the remainder
of such RSUs shall be forfeited.
(c) In the event of a termination of the Participant’s employment by the Company
without Cause or by the Participant for Good Reason (each as defined in the
Employment Agreement), all unvested RSUs granted hereunder (determined at the
Target Award level) shall automatically vest as of the date of the Participant’s
termination of employment, and the remainder of such RSUs shall be forfeited,
provided, however, that the Participant has timely executed, and not revoked, a
fully effective release of claims in accordance with the terms of the Employment
Agreement.
(d) Except as provided in Section 2(b) or 2(c), there shall be no proportionate
or partial vesting in the periods prior to the applicable Vesting Date and all
vesting shall occur only on the appropriate Vesting Date.
3. Forfeiture. If a Participant incurs a termination of employment for any
reason other than as provided in Section 2, the Participant shall automatically
forfeit any unvested RSUs without payment therefor.



--------------------------------------------------------------------------------

Performance Based Award

4. Dividend Equivalents. Subject to Section 5(b) of the Plan, each RSU shall be
credited with an amount equal to any regular per share dividend or distribution
paid by the Company during the period between the date hereof and the date the
RSUs are settled in accordance with Section 5. When such dividends or
distributions are paid by the Company, the RSUs shall be credited with an amount
determined by multiplying the number of shares of Common Stock subject to the
RSUs by the regular per share dividend or distribution, which amount shall be
held by the Company and subject to forfeiture until the RSUs vest in accordance
with Section 3 hereof. Such dividend and distribution credits shall accumulate
(without interest) and shall be paid to the Participant on the Settlement Date
(as defined below).
5. Settlement. No later than thirty (30) days following the end of the
applicable Vesting Date, or no later than sixty (60) days following the end of
the applicable Vesting Date if such vesting occurs pursuant to Section 2(c)
herein (the “Settlement Date”), the Company shall deliver to the Participant (i)
a number of shares of Common Stock equal to the number of RSUs that vested on
such Vesting Date, and (ii) a cash amount equal to any dividend and distribution
credits calculated pursuant to Section 4 above, in each case subject to
applicable tax withholding as provided in Section 6 below.
6. Taxes. Prior to the Vesting Date, the Participant shall notify the Company in
writing whether he/she elects to: (i) pay in cash the minimum statutory amount
to satisfy any Federal, state or local income, employment, payroll or other
taxes or obligations of any kind required by law to be withheld in respect of
the RSUs vesting (the “tax obligation”) ; or (ii) whether the Company shall
satisfy such liability by deducting from any settlement of shares of Common
Stock and cash otherwise due to the Participant on the Settlement Date a number
of shares of Common Stock and cash having an aggregate value equal to the tax
obligation.  If the Participant chooses option (i) above, no later than on the
Settlement Date, the Participant shall pay the amount of the tax obligation to
the Company, or make arrangements in writing satisfactory to the Company
regarding payment of the tax obligation.  If the Participant does not
affirmatively elect in writing to pay the tax obligation referred to in (i)
above prior to the Vesting Date, the Company shall, in its discretion, have the
right to deduct from any settlement of shares of Common Stock and cash otherwise
due to the Participant on the Settlement Date a number of shares of Common Stock
and cash having an aggregate value equal to the amount of the tax obligation. 
7. No Obligation to Continue Employment. Neither the execution of this Agreement
nor the issuance of the RSUs hereunder constitutes an agreement by the Company
or any of its affiliates to employ or to continue to employ the Participant
during the entire, or any portion of, the term of this Agreement, including but
not limited to any period during which any RSUs are outstanding.
8. Miscellaneous.
(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign to, and require, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree in writing to perform
this Agreement. Notwithstanding the foregoing, the Participant may not assign
this Agreement or any of the Participant’s rights, interests or obligations
hereunder.
(b) This award of RSUs shall not affect in any way the right or power of the
Board or stockholders of the Company to make or authorize an adjustment,
recapitalization or other change in the capital structure or the business of the
Company, any merger or consolidation of the Company or subsidiaries, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the RSUs, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding.
The Board may make equitable adjustments to the RSUs pursuant to Section 5(b) of
the Plan in the event that it determines that any corporate reorganization or
similar event as described therein has affected the Common Stock.
(c) The Participant agrees that the award of the RSUs hereunder is special
incentive compensation and that it and any dividends paid thereon (even if
treated as compensation for tax purposes) will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Company or any life
insurance, disability or other benefit plan of the Company.
(d) The Participant acknowledges and agrees that the RSUs granted hereunder
shall be subject to potential forfeiture or recoupment under any policy on the
recovery of compensation or other proceeds as may be adopted by the Board after
the date hereof, as such policy may be amended from time to time.
(e) No modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.
(f) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

2

--------------------------------------------------------------------------------

Performance Based Award

(g) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(h) The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(i) All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to VEREIT, Inc. at 2325 E. Camelback
Road, Phoenix, AZ 85016, Attn: Chief Financial Officer.
(j) This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland without reference to rules relating to conflicts of law.
9. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant. Notwithstanding the foregoing, (i) Section 8 (entitled
“Excise Tax”) of the Plan shall not be applicable to the Participant with
respect to the matters contemplated therein, and the section entitled “Code
Section 280G” of the Employment Agreement shall instead apply for purposes of
this Agreement, and (ii) Section 7 (entitled “Change in Control”) of the Plan
shall not be applicable to the Participant with respect to the matters
contemplated therein, and Section 2 of this Agreement shall instead apply for
purposes of this Agreement.
[signature page(s) follow]

3

--------------------------------------------------------------------------------

Performance Based Award



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


 
 
VEREIT, INC.
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:









Participant
 
 
 
 
 
 
 



    


    

















































4